United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-51890 FRONTIER AIRLINES HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-4191157 (State or other jurisdiction of incorporated or organization) (I.R.S. Employer Identification No.) 7001 Tower Road, Denver, CO 80249 (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code:(720) 374-4200 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer or large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filerAccelerated filer XNon-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X The number of shares of the Company’s Common Stock outstanding as of July 26, 2007 was 36,641,744. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Information Consolidated Balance Sheets (unaudited) at June 30, 2007 and March 31, 2007 1 Consolidated Statements of Operations (unaudited) for the three months ended June 30, 2007 and 2006 2 Consolidated Statements of Cash Flows (unaudited) for the three months ended June 30, 2007 and 2006 3 Notes to the Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 35 PART II.OTHER INFORMATION Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) FRONTIER AIRLINES HOLDINGS, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (In thousands, except share data) June 30, March 31, 2007 2007 Assets Current assets: Cash and cash equivalents $215,431 $202,981 Restricted investments 58,635 42,844 Receivables, net of allowance for doubtful accounts of $668 and $632 at June 30, 2007 and March 31, 2007, respectively 59,784 50,691 Prepaid expenses and other assets 27,894 26,163 Inventories, net of allowance of $334 and $329 at June 30, 2007 and March 31, 2007, respectively 12,287 15,685 Assets held for sale 1,834 2,041 Total current assets 375,865 340,405 Property and equipment, net (note 4) 695,490 605,131 Security and other deposits 20,258 20,850 Aircraft pre-delivery payments 40,473 52,453 Restricted investments 2,845 2,845 Deferred loan fees and other assets 17,623 21,184 Total Assets $1,152,554 $1,042,868 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $63,301 $52,001 Air traffic liability 214,614 183,754 Other accrued expenses (note 6) 84,140 80,324 Current portion of long-term debt (note 7) 30,409 26,847 Deferred revenue and other current liabilities (note 5) 16,296 16,400 Total current liabilities 408,760 359,326 Long-term debt related to aircraft notes (note 7) 418,852 359,908 Convertible notes 92,000 92,000 Deferred revenue and other liabilities (note 5) 25,723 22,138 Total Liabilities $945,335 $833,372 Stockholders' equity: Preferred stock, no par value, authorized 1,000,000 shares; none issued – – Common stock, no par value, stated value of $.001 per share, authorized 100,000,000 shares; 36,641,744 and 36,627,455 shares issued and outstanding at June 30, 2007 and March 31, 2007, respectively 37 37 Treasury stock, stated at cost – (1,838) Additional paid-in capital 194,230 193,943 Unearned ESOP shares (919) – Accumulated other comprehensive loss, net of tax (note 8) (22) (22) Retained earnings 13,893 17,376 207,219 209,496 $1,152,554 $1,042,868 See accompanying notes to consolidated financial statements. -1 - FRONTIER AIRLINES HOLDINGS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended June 30, June 30, 2007 2006 Revenues: Passenger - mainline $303,680 $268,365 Passenger- regional partners 28,822 27,329 Cargo 1,510 1,618 Other 10,758 7,496 Total revenues 344,770 304,808 Operating expenses: Flight operations 46,323 39,836 Aircraft fuel 104,713 90,415 Aircraft lease 28,330 25,882 Aircraft and traffic servicing 44,638 37,988 Maintenance 24,798 20,596 Promotion and sales 34,297 29,422 General and administrative 15,332 13,294 Operating expenses - regional partners 34,357 29,483 Aircraft lease and facility exit costs – (14) Gains on sales of assets, net (22) (307) Depreciation 10,401 7,532 Total operating expenses 343,167 294,127 Operating income 1,603 10,681 Nonoperating income (expense): Interest income 3,547 3,954 Interest expense (8,467) (6,832) Other, net (166) 45 Total nonoperating expense, net (5,086) (2,833) Income (loss) before income tax expense (3,483) 7,848 Income tax expense – 3,891 Net income (loss) $(3,483) $3,957 Earnings (loss) per share (note 10): Basic $(0.10) $0.11 Diluted $(0.10) $0.10 Weighted average shares of common stock outstanding: Basic 36,635 36,590 Diluted 36,635 46,047 See accompanying notes to consolidated financial statements. -2- FRONTIER AIRLINES HOLDINGS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended June 30, June 30, 2007 2006 Cash flows from operating activities: Net income (loss) (3,483) 3,957 Adjustments to reconcile net income (loss) to net cash and cash equivalents provided by operating activities: Compensation expense under long-term incentive plans and employee stock ownership plans 716 902 Depreciation and amortization 10,781 7,885 Provisions recorded on inventories and assets beyond economic repair 233 111 Gains on disposal of equipment and other, net (22) (307) Mark to market derivative losses, net 3,743 185 Deferred tax expenses – 3,765 Changes in operating assets and liabilities: Restricted investments (15,791) (17,089) Receivables (9,093) (2,351) Security and other deposits (5) (101) Prepaid expenses and other assets (1,731) (652) Inventories 3,392 301 Other assets (115) 181 Accounts payable 11,300 (79) Air traffic liability 30,860 23,149 Other accrued expenses 4,275 (1,481) Deferred revenue and other liabilities 3,481 2,623 Net cash provided by operating activities 38,541 20,999 Cash flows from investing activities: Aircraft lease and purchase deposits made (10,518) (11,326) Aircraft lease and purchase deposits applied to aircraft 23,095 8,862 Proceeds from the sale of property and equipment and assets held for sale 249 36,493 Capital expenditures (101,078) (44,851) Net cash used in investing activities (88,252) (10,822) Cash flows from financing activities: Net proceeds from issuance of common stock and warrants 31 7 Payment to bank for compensating balances – (750) Proceeds from long-term borrowings 69,665 – Principal payments on long-term borrowings (7,160) (5,753) Payment of financing fees (375) (55) Net cash provided (used) by financing activities 62,161 (6,551) Net increase in cash and cash equivalents 12,450 3,626 Cash and cash equivalents, beginning of period 202,981 272,840 Cash and cash equivalents, end of period 215,431 276,466 See accompanying notes to consolidated financial statements. -3- FRONTIER AIRLINES HOLDINGS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2007 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Frontier Airlines Holdings, Inc., a Delaware corporation (“Frontier Holdings” or the “Company”), have been prepared in accordance with generally accepted accounting principles for interim financial reporting and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the Annual Report of the Company on Form 10-K for the year ended March 31, 2007.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. Certain prior period amounts have been reclassed to conform to the current year presentation. The marketing component of the sale of the Company’s
